An unpublished order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

RADESA WADE, NO. 61637
Appellant,  
RYAN CARPENTER, _
Respondent. 4 ’ MAY 99 2013

TRA \E K. l_sr»xDEM/ANU

 

ORDER DISMISSING APPEAL

Pursuant to the stipulation of the parties, this appeal is
hereby dismissed. The parties shall bear their own costs and attorney
fees. NRAP 42(b).

lt is so ORDERED.

CLERK oF THE SUPREME CoURT
TRACIE K. LINDEMAN

BY:  |}Q-gg   NN!‘ §§

cc: Hon. Michelle LeaVitt, District Judge
Janet Trost, Settlement Judge t
Seegmiller & Associates
Atkin Winner & Sherrod
Eighth District Court Clerk

_ SuPnEM¢-: CounT
oF
Nz-:vAoA

CLERK’S ORDER

   s l   )z~)zes